           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DADRAIN BANKS                                              PLAINTIFF

v.                   No. 4:19-cv-291-DPM-BD

PULASKI COUNTY SHERIFF
DEPARTMENT, et al.                                     DEFENDANTS

                              ORDER
     Magistrate Judge Deere's pending partial recommendation was
initially returned undelivered; but a copy resent to Banks' s updated
address has not been returned.     The Court adopts the unopposed
partial recommendation. NQ 37-1;   FED.   R. CIV. P. 72(b) (1983 addition
to advisory committee notes). Banks may proceed with his conditions
of confinement claim against Vance, Waters, and Scott.         All other
claims and Defendants are dismissed without prejudice; and Banks' s
supplemented motions to amend, NQ 16 & NQ 20, are denied.
     So Ordered.


                               D .P. Marshall Jr.
                               United States District Judge
